1                                                                                                                              A u g u s t 2 5 , 1 9 9 7
 2                                                                                                                              F O R P U B L I C A T I O N
 3
 4                                             I N      T H E    S U P R E M E              C O U R T         O F       T E N N E S S E E
 5
 6
 7
                                                                             A T       N A S H V I L L E                                                      FILED
 8                                                                                                                                                              August 25, 1997
 9
10   J O H N     J A C O ,                                                                        (                                                        Cecil W. Crowson
11                                                                                                (                                                       Appellate Court Clerk
12               P e t i t i o n e r - A p p e l l e e ,                                          (
13                                                                                                (
14                                                                                                (       D a v i d s o n           C h a n c e r y
15                                                                                                (
16   v .                                                                                          (       H o n . R o b e r t             S .     B r a n d t ,
17                                                                                                (       C h a n c e l l o r
18                                                                                                (
19                                                                                                (       S .         C t .     N o .   0 1 S 0 1 - 9 6 0 9 - C H - 0 0 1 7 1
20   D E P A R T M E N T O F           H E A L T H ,      B U R E A U                             (
21   O F M E D I C A I D ,                                                                        (
22                                                                                                (
23               R e s p o n d e n t - A p p e l l a n t .                                        (
24
25
26
27   F o r     P e t i t i o n e r - A p p e l l e e :                                                          F o r         R e s p o n d e n t - A p p e l l a n t :
28
29   T h o m a s F .         B l o o m                                                                          J o h n K n o x W a l k u p
30   N a s h v i l l e                                                                                          A t t o r n e y G e n e r a l             a n d    R e p o r t e r
31                                                                                                              N a s h v i l l e
32
33                                                                                                              M i c h a e l E . M o o r e
34                                                                                                              S o l i c i t o r G e n e r a l
35
36                                                                                                              M i c h e l l e K .             H o h n k e
37                                                                                                              N a s h v i l l e
38
39
40
41
42
43                                                                       O         P    I     N       I   O     N
44
45
46
47
48
49
50
51
52   J U D G M E N T O F         C O U R T     O F      A P P E A L S
53   A F F I R M E D .                                                                                                                    R E I D ,     J .
54
55                           T h i s     c a s e       p r e s e n t s        f o r         r e v i e w             t h e     d e c i s i o n     o f   t h e     C o u r t   o f
1    A p p e a l s       r e v e r s i n g                   t h e           t r i a l          c o u r t ’ s           d i s m i s s a l            o f       a       p e t i t i o n             f o r

2    j u d i c i a l         r e v i e w              o f        a n         a d m i n i s t r a t i v e                  d e c i s i o n .                 T h e         j u d g m e n t              o f     t h e

3    C o u r t     o f       A p p e a l s                 i s     a f f i r m e d .

4

5                                  O n     J a n u a r y                 1 8 ,         1 9 9 5 ,        t h e          p e t i t i o n e r ,               J o h n         J a c o ,           f i l e d         a

6    p e t i t i o n         f o r         j u d i c i a l                   r e v i e w          o f      a     f i n a l        a d m i n i s t r a t i v e                      d e c i s i o n             b y

7    t h e   D e p a r t m e n t                  o f        H e a l t h ,                B u r e a u          o f      M e d i c a i d         ( t h e            D e p a r t m e n t ) ,

8    d e n y i n g       t h e           p e t i t i o n e r ’ s                      a p p l i c a t i o n               f o r       m e d i c a i d              b e n e f i t s .                   T h e

9    p e t i t i o n         w a s         f i l e d             5 8         d a y s        a f t e r          t h e      d a t e       o n     w h i c h              t h e       a d m i n i s t r a t i v e

10   d e c i s i o n         b e c a m e              f i n a l .                   C o p i e s         o f      t h e      p e t i t i o n             w e r e           m a i l e d            t o     a n d

11   r e c e i v e d         b y         t h e        D e p a r t m e n t                   a n d       b y      t h e      A t t o r n e y             G e n e r a l .                  O n       M a r c h         2 4 ,

12   1 9 9 5 ,     c o u n s e l               f o r         t h e           p e t i t i o n e r               c a u s e d        a     s u m m o n s              t o      b e      i s s u e d             a n d

13   s e r v e d       o n     t h e           D e p a r t m e n t                    a n d       t h e        A t t o r n e y          G e n e r a l .

14

15                                 U p o n           m o t i o n             b y       t h e        D e p a r t m e n t ,             t h e         c o u r t            d i s m i s s e d             t h e

16   p e t i t i o n         o n         t h e        g r o u n d              t h a t          p e t i t i o n e r ’ s               f a i l u r e             t o       h a v e        a       s u m m o n s

17   i s s u e d       w i t h i n             6 0         d a y s           o f      t h e       e f f e c t i v e            d a t e        o f       t h e          a d m i n i s t r a t i v e

18   d e c i s i o n         d e p r i v e d                 t h e           c o u r t          o f     j u r i s d i c t i o n               t o       c o n s i d e r              t h e         p e t i t i o n .

19

20                                 T h e         C o u r t             o f         A p p e a l s          r e v e r s e d .              T h a t           c o u r t           h e l d         t h a t

21   p r o c e e d i n g s               i n      t h e          c h a n c e r y                c o u r t        f o r       r e v i e w        o f          a n       a d m i n i s t r a t i v e

22   d e c i s i o n         m a y         b e        i n i t i a t e d                   w i t h o u t          t h e       i s s u a n c e            o f        a      s u m m o n s .

23

24                                 T h e         U n i f o r m               A d m i n i s t r a t i v e                   P r o c e d u r e s                A c t        p r o v i d e s             t h a t         a

25   p e r s o n       w h o         i s       a g g r i e v e d                    b y     a     f i n a l          d e c i s i o n          i n       a       c o n t e s t e d                c a s e       i s

26   e n t i t l e d         t o         j u d i c i a l                 r e v i e w            o f     t h e        c a s e .          T e n n .            C o d e         A n n .         §     4 - 5 -

27   3 2 2 ( a ) ( 1 )         ( S u p p .                 1 9 9 6 ) .                 T h e      p e t i t i o n            f i l e d        i n       t h e          c h a n c e r y             c o u r t

28   s h o w s       t h e r e           w a s         a      c o n t e s t e d                 c a s e        b e t w e e n          t h e     p e t i t i o n e r                  a n d          t h e




                                                                                                               - 2 -
 1   D e p a r t m e n t ,               a n d           t h e               p e t i t i o n                   a l l e g e s                   t h a t             t h e           p e t i t i o n e r                     i s       a g g r i e v e d

 2   b y     t h e     d e c i s i o n                   o f             t h e           a d m i n i s t r a t i v e                               l a w           j u d g e               w h i c h               w a s     a f f i r m e d         b y

3    t h e     D e p a r t m e n t .                             S e e         T e n n .                 C o d e               A n n .         §       4 - 5 - 3 1 4 ;                     4 - 5 - 3 1 5                 ( 1 9 9 1 ) .         T h e

4    p e t i t i o n e r ,               t h e r e f o r e ,                             a s s e r t s                 a           r i g h t           t o         j u d i c i a l                   r e v i e w .

5

6                              T h e             s t a t u t o r y                               p r o v i s i o n s                       f o r       o b t a i n i n g                       j u d i c i a l                   r e v i e w

7    p e r t i n e n t         t o           t h e               i s s u e s                 p r e s e n t e d                       i n       t h i s             c a s e             s t a t e :

8

 9                                           (               1   )     P r       o c     e       e   d i n g   s           f   o   r       r e v   i e       w         a r   e     i   n s t i t           u   t   e d
10                             b     y f i l                 i   n   g   a         p     e       t   i t i o   n           f   o   r       r e v   i e       w         i n     t   h   e c h a             n   c   e r y
11                             c     o u r t                 o   f     D a       v i     d       s   o n C     o   u       n   t   y ,       u n   l e       s s         a   n o   t   h e r c             o   u   r t
12                             i     s s p e                 c   i   f i e       d       b       y     s t a   t   u       t   e   .         S u   c h         p       e t   i t   i   o n s h             a   l   l b e
13                             f     i l e d                 w   i   t h i       n       s       i   x t y     (   6       0   )     d     a y s     a       f t       e r     t   h   e e n t             r   y     o f
14                             t     h e a g                 e   n   c y ’       s       f       i   n a l     o   r       d   e   r       t h e   r e       o n       .     .     .     .
15
16                                                   (       2 )         I n         a  c a s            e     i n w h               i c h         a         p   e t i       t   i o   n       f o     r
17                             j     u   d i c       i       a l         r e v       ie w i              s     s u b m i             t t e d           w     i   t h i       n     t   h   e     s     i x     t y -
18                             d     a   y   p       e       r i o       d   b       ut i s                f   i l e d               w i t h           a     n     i n       a   p p   r   o   p r     i a     t e
19                             c     o   u r t       ,         t h       e   c       as e s              h a   l l b e                 t r a       n   s     f   e r r       e   d     t   o     t     h e
20                             a     p   p r o       p       r i a       t e         co u r t            .     .   . .                   C o       p   i     e   s o         f     t   h   e     p     e t     i t i o n
21                             s     h   a l l               b e         s e r       ve d u              p o   n   t h e               a g e       n   c     y     a n       d     a   l   l     p     a r     t i e s
22                             o     f     r e       c       o r d       ,   i       nc l u d            i n   g   t h e               a t t       o   r     n   e y         g   e n   e   r   a l       a     n d
23                             r     e   p o r       t       e r ,         i n        a c c o            r d   a n c e               w i t h           t     h   e p         r   o v   i   s   i o     n s       o f
24                             t     h   e T         e       n n e       s s e       e R u l             e s     o f C               i v i l           P     r   o c e       d   u r   e
25                             p     e   r t a       i       n i n       g t         o s e r             v i   c e o f                 p r o       c   e     s   s .
26
27
28
29   T e n n .       C o d e       A n n .               §           4 - 5 - 3 2 2 ( b ) .

30

31                             T h e             D e p a r t m e n t                                 i n s i s t s                 t h a t         t h e               f i l i n g             o f         b o t h         t h e

32   p e t i t i o n       f o r             r e v i e w                     a n d           a         s u m m o n s                 w i t h i n                 6 0         d a y s           a r e           r e q u i r e d           t o

33   i n i t i a t e       a       p r o c e e d i n g                             f o r               j u d i c i a l                   r e v i e w .                       I t       a s s e r t s                 t h a t         f a i l u r e

34   t o     c a u s e     a       s u m m o n s                         t o       i s s u e                 w i t h i n                 6 0       d a y s               o f       t h e         d a t e             o f     t h e

35   a d m i n i s t r a t i v e                  d e c i s i o n                            i s         f a t a l                 t o       t h e         r i g h t               o f         r e v i e w ,               e v e n       t h o u g h

36   t h e     p e t i t i o n               w a s               f i l e d               a n d           c o p i e s                 t h e r e o f                 w e r e             s e r v e d                 o n     t h e

37   D e p a r t m e n t           a n d          t h e                  A t t o r n e y                     G e n e r a l                   w i t h i n                 t h e         6 0       d a y             p e r i o d .           T h e

38   D e p a r t m e n t           r e l i e s                       u p o n             t h a t             p o r t i o n                   o f       s u b s e c t i o n                       ( b ) ( 2 )               w h i c h




                                                                                                                                   - 3 -
 1   p r o v i d e s       t h a t                   “ [ c ] o p i e s             o f       t h e          p e t i t i o n                        s h a l l               b e     s e r v e d            u p o n        t h e

 2   a g e n c y     a n d           a l l             p a r t i e s           o f         r e c o r d ,                 i n c l u d i n g                         t h e         a t t o r n e y             g e n e r a l         a n d

 3   r e p o r t e r ,         i n               a c c o r d a n c e               w i t h           t h e           p r o v i s i o n s                           o f         t h e     T e n n e s s e e               R u l e s       o f

 4   C i v i l     P r o c e d u r e                        p e r t a i n i n g              t o         s e r v i c e                   o f           p r o c e s s . ”                   T h e          D e p a r t m e n t

 5   c o n t e n d s       t h a t                   t h i s         r e f e r e n c e               t o         t h e           r u l e s                   r e q u i r e s             t h a t          a l l      t h e

 6   f o r m a l i t i e s               n e c e s s a r y                   t o       c o m m e n c e                   a n         o r i g i n a l                       a c t i o n ,           i n c l u d i n g             t h e

 7   i s s u a n c e       o f           a           s u m m o n s ,           m u s t            b e       f o l l o w e d                        i n           i n i t i a t i n g               a      p e t i t i o n          f o r

 8   j u d i c i a l       r e v i e w .

 9

10                               T h e               p e t i t i o n e r                 c o n t e n d s                 t h a t               t h e             s t a t u t e           o n l y           r e q u i r e s

11   t h a t     t h e     p e t i t i o n                       b e       f i l e d         w i t h i n                 6 0         d a y s                 a n d         t h a t       i t       b e       s e r v e d         i n

12   a c c o r d a n c e             w i t h                t h e      r u l e s           o f       c i v i l               p r o c e d u r e .

13

14                               T h i s                   C o u r t       m u s t         r e l y           o n         t h e               w e l l             e s t a b l i s h e d                   r u l e s         o f

15   c o n s t r u c t i o n                     t o        d e t e r m i n e              t h i s          i s s u e .                        “ T h e             m o s t         b a s i c           r u l e       o f

16   s t a t u t o r y         c o n s t r u c t i o n                         i s         t o       a s c e r t a i n                         a n d             g i v e         e f f e c t           t o       t h e

17   i n t e n t i o n         a n d                 p u r p o s e           o f       t h e         l e g i s l a t u r e . ”                                     C a r s o n           C r e e k           V a c a t i o n

18   R e s o r t s ,       I n c .                   v .       S t a t e ,         8 6 5          S . W . 2 d                1 ,         2         ( T e n n .                 1 9 9 3 ) .

19

20                               W   h       e   n     t h     e w     o   r d s       o f         a s       t   a   t   u     t e           a r   e         p l     a i   n   a n d
21                               u   n       a   m   b i g     u o u   s   , t       h e      a    s s u     m   p   t   i     o n           i s         “   t h     a t     t h e
22                               l   e       g   i   s l a     t u r   e     i n     t e n    d    e d       w   h   a   t       i   t         w   r     o   t e       a   n d m e a n t
23                               w   h       a   t     i t       s a   i   d . ”         T    h    e p       e   r   t   i     n e   n       t     l     a   n g     u a   g e m u s t b e
24                               [   a       p   p   l i e     d ]     “   w i t     h o u    t      a n     y       f   o     r c   e       d     o     r     s     u b   t l e
25                               c   o       n   s   t r u     c t i   o   n e       x t e    n    d i n     g       i   t     s     i       m p   o     r   t .     ”
26
27
28
29   M c C l a i n       v .         H e n r y                 I .     S i e g e l           C o . ,             8 3 4           S . W . 2 d                     2 9 5 ,         2 9 6     ( T e n n .             1 9 9 2 )

30   ( q u o t i n g       W o r r a l l                       v .     K r o g e r           C o . ,             5 4 5           S . W . 2 d                     7 3 6 ,         7 3 8     ( T e n n .             1 9 7 7 ) ) .

31

32                               T h e               s t a t u t e           b y         i t s          t e r m s              d o e s             n o t             r e q u i r e             t h a t       a      s u m m o n s




                                                                                                                     - 4 -
 1   b e     f i l e d         i n         o r d e r           t o       o b t a i n           j u d i c i a l               r e v i e w .                S u b s e c t i o n                ( b ) ( l )

 2   s t a t e s         t h a t           “ [ p ] r o c e e d i n g s                       f o r         r e v i e w         a r e         i n s t i t u t e d               b y       f i l i n g       a

 3   p e t i t i o n           f o r         r e v i e w . ”                   T h e         s t a t u t e             t h e n         s t a t e s           t h a t       “ [ s ] u c h             p e t i t i o n ”

 4   s h a l l        b e      f i l e d             w i t h i n             6 0       d a y s         a f t e r         t h e         e n t r y          o f      t h e       f i n a l         d e c i s i o n

 5   i n     t h e       c a s e           t o       b e       r e v i e w e d .                   T h i s          s u b s e c t i o n               d o e s         n o t      r e f e r           d i r e c t l y

 6   o r     b y      r e f e r e n c e                  t o     a       s u m m o n s .

 7

 8                                   T h e         n e x t           s u b s e c t i o n ,                 ( b ) ( 2 ) ,             s e t s         f o r t h         t h e         p r o c e d u r e         t o

 9   b e     f o l l o w e d               i f       t h e       p e t i t i o n               i s         f i l e d         i n       a n     i n a p p r o p r i a t e                     c o u r t .

10   A g a i n ,         i t     r e f e r s               o n l y           t o       “ a     p e t i t i o n               f o r        j u d i c i a l             r e v i e w ”            a n d

11   p r o v i d e s           t h a t            t h e        c a s e         b e         t r a n s f e r r e d               t o        t h e       a p p r o p r i a t e                  c o u r t .         T h e

12   R u l e s         o f     C i v i l             P r o c e d u r e                 a r e       m e n t i o n e d                i n      t h e        s t a t u t e          o n l y         i n

13   r e f e r e n c e           t o         s e r v i c e               o f         c o p i e s           o f       t h e     p e t i t i o n .                   A g a i n ,           o n l y       t h e

14   p e t i t i o n           i s         m e n t i o n e d :                       “ C o p i e s           o f       t h e         p e t i t i o n            s h a l l        b e         s e r v e d       u p o n

15   t h e     a g e n c y             a n d         a l l       p a r t i e s               o f       r e c o r d ,           i n c l u d i n g                t h e      a t t o r n e y             g e n e r a l

16   a n d     r e p o r t e r ,                  i n      a c c o r d a n c e                 w i t h           t h e       p r o v i s i o n s                o f      t h e         T e n n e s s e e

17   R u l e s         o f     C i v i l             P r o c e d u r e                 p e r t a i n i n g               t o         s e r v i c e           o f      p r o c e s s . ”                T h e

18   a p p l i c a b i l i t y                     o f     t h e         r u l e s           t o       t h e         s t a t u t o r y              p r o c e d u r e            i s         l i m i t e d       t o

19   t h e     r u l e s         “ p e r t a i n i n g                       t o       s e r v i c e             o f     p r o c e s s . ”                   S i g n i f i c a n t l y ,                 t h e

20   s t a t u t e           d o e s         n o t         r e f e r           t o         t h e       r u l e s         p e r t a i n i n g                 t o      t h e      c o m m e n c e m e n t               o f

21   a n     a c t i o n ,             b u t         o n l y           t o     t h e         r u l e s           p e r t a i n i n g                t o      t h e       s e r v i c e           o f

22   p r o c e s s .                 I n         a d d i t i o n ,                 t h e     r e f e r e n c e               i n       t h e        s t a t u t e          t o         “ a l l       p a r t i e s

23   o f     r e c o r d ”             i n d i c a t e s                 a         c o n t i n u i n g               p r o c e e d i n g               i n      w h i c h            t h e     p a r t i e s

24   h a v e         b e e n         d e t e r m i n e d                 a n d         a r e         o f     r e c o r d .                T h e       s e r v i c e            o f       a     s u m m o n s         o n

25   “ a     p a r t y         o f         r e c o r d ”              w o u l d            s e r v e         n o       u s e f u l           p u r p o s e            n o t      a c c o m p l i s h e d               b y

26   t h e     s e r v i c e               o f       a     c o p y           o f       t h e       p e t i t i o n .

27

28                                   T h e         D e p a r t m e n t                 i n s i s t s               t h a t         R u l e        4 . 0 4       r e q u i r e s              t h e     f i l i n g




                                                                                                                 - 5 -
 1   a n d     i s s u i n g               o f            a         s u m m o n s          i n     e v e r y       c a s e        o f         j u d i c i a l                 r e v i e w .               R u l e      4 . 0 4

 2   p r o v i d e s :

 3

 4                               T     h   e p l a i n t                     i f f s       h a l l f u r n i s h t h e p e r s o n m a k i n g
 5                               t     h   e s e r v i c                     e w i t       h s u c h c o p i e s o f t h e s u m m o n s a n d
 6                               c     o   m p l a i n t                     a s a r       e n e c e s s a r y .   S e r v i c e s h a l l b e
 7                               m     a   d e a s f o                       l l o w s     :
 8
 9                                                            .     .    .
10
11                                                            (   8 ) U p       o n t h e s          t a t e o f T e n n e                    s     s   e e o       r a n y
12                               a     g   e     n   c        y     t h e r     e o f , b y          d e l i v e r i n g a                    c     o   p y o       f t h e
13                               s     u   m     m   o        n   s a n d         o f t h e          c o m p l a i n t t o                    t     h   e a t       t o r n e y
14                               g     e   n     e   r        a   l o f         t h e s t a t        e o r t o a n y a                        s     s   i s t a     n t
15                               a     t   t     o   r        n   e y g e       n e r a l .

16

17   T e n n .     R .     C i v .                   P .            4 . 0 4 .

18

19                               T h i s                      r u l e        o b v i o u s l y         s e t s          f o r t h           t h e         p r o c e d u r e                 t o     b e

20   f o l l o w e d       i n             c o m m e n c i n g                       a n     a c t i o n        a g a i n s t           a          s t a t e            a g e n c y .               H o w e v e r ,          i t

21   d o e s     n o t     f o l l o w                            t h a t      t h e       a p p l i c a b l e           p r o v i s i o n s                  o f           R u l e     4         r e g a r d i n g

22   s e r v i c e       o f          p r o c e s s                     c a n n o t          b e     u t i l i z e d          b y       r e f e r e n c e                     i n     t h e

23   A d m i n i s t r a t i v e                          P r o c e d u r e s                A c t     w i t h o u t          i n c o r p o r a t i n g                         i n t o           t h a t

24   s t a t u t o r y         p r o c e d u r e                             t h e     i n a p p l i c a b l e              p r o v i s i o n s .                           T h e     “ p r o c e s s ”

25   s e r v e d     i n       a n             o r i g i n a l                   c i v i l         a c t i o n       t o      w h i c h                 R u l e         4     a p p l i e s           a r e      t h e

26   c o m p l a i n t         a n d                 s u m m o n s ,                 T e n n .       R .   C i v .          P .     3 ,            w h i l e            t h e       “ p r o c e s s ”            i n     a

27   p r o c e e d i n g               f o r              r e v i e w            o f       a n     a d m i n i s t r a t i v e                     d e c i s i o n              i s     a         p e t i t i o n        f o r

28   r e v i e w .         T h e               p r o c e s s                   i s     n o t       t h e   s a m e ,          b u t           s i n c e             t h e       m e t h o d           a n d      m e a n s

29   o f     s e r v i c e             s e t              f o r t h            i n     t h e       r u l e s       h a v e        b e e n               a d o p t e d           b y     t h e         s t a t u t e ,

30   t h e     m e t h o d             a n d               m e a n s           o f     s e r v i c e        a r e         t h e      s a m e .

31

32                                   T h e               D e p a r t m e n t               r e l i e s         u p o n       H R A ,              I n c .         v .       T e n n .         D e p t .        o f

33   C o m m e r c e       a n d               I n s . ,                9 1 4        S . W . 2 d       5 1 2 ,       5 1 3 - 1 4              ( T e n n .               C t .       A p p .         1 9 9 5 ) ,




                                                                                                                - 6 -
 1   w h i c h       i s       t h e         o n l y        r e p o r t e d              d e c i s i o n           i n       w h i c h           t h e        i s s u e         b e f o r e         t h e

 2   C o u r t       h a s       b e e n            d i s c u s s e d .                  I n     t h a t         c a s e ,           t h e       f i n a l          a d m i n i s t r a t i v e

 3   d e c i s i o n           w a s         m a d e        b y      t h e         T e n n e s s e e             D e p a r t m e n t                  o f     C o m m e r c e           a n d

 4   I n s u r a n c e .                 T h e         i s s u e         i n       t h e       c o n t e s t e d             c a s e           w a s        t h e     “ e x p e r i e n c e

 5   m o d i f i c a t i o n                 f a c t o r ”           a p p l i c a b l e                t o      H R A       f o r         d e t e r m i n i n g                t h e       p r e m i u m

 6   f o r     “ a s s i g n e d               r i s k         w o r k e r s ’             c o m p e n s a t i o n                   i n s u r a n c e . ”                  T h a t         f a c t o r         w a s

 7   d e t e r m i n e d               b y     t h e        N a t i o n a l              C o u n c i l           o n       C o m p e n s a t i o n                  I n s u r a n c e            ( N C C I )

 8   s u b j e c t         t o         f i n a l         a p p r o v a l             b y       t h e       D e p a r t m e n t                 o f      C o m m e r c e           a n d

 9   I n s u r a n c e .                 H R A         f i l e d         a      p e t i t i o n            f o r        j u d i c i a l               r e v i e w         o f     t h e

10   a d m i n i s t r a t i v e                    d e c i s i o n .                T h e       p e t i t i o n             n a m e d           o n l y        t h e       D e p a r t m e n t             o f

11   C o m m e r c e           a n d         I n s u r a n c e               a s     a     d e f e n d a n t .                   A       c o p y        o f     t h e       p e t i t i o n           w a s

12   s e r v e d         o n     t h e         D e p a r t m e n t ,                 a n d       a      c o p y         w a s        d e l i v e r e d              t o     t h e       a t t o r n e y

13   w h o     h a d       r e p r e s e n t e d                  N C C I          i n     t h e        a d m i n i s t r a t i v e                     p r o c e e d i n g s .

14

15                                   T h e         C o u r t       o f         A p p e a l s           h e l d         t h a t         t h e         p e t i t i o n e r            h a d       f a i l e d

16   t o     p r e s e r v e             i t s         r i g h t         o f       r e v i e w          a g a i n s t            N C C I ,            t h e     o n l y         p a r t y        a g a i n s t

17   w h i c h       t h e       p e t i t i o n e r                 s t a t e d           a     “ v i a b l e             i s s u e . ”                I d .       a t     5 1 6 .           A l t h o u g h

18   n o t     e s s e n t i a l               t o       i t s       d e c i s i o n ,               t h e       C o u r t           o f       A p p e a l s          s t a t e d :

19   “ C l e a r l y ,           u n d e r             t h e      q u o t e d            s t a t u t e           a n d       r u l e           [ 3 ] ,        t h e       p e t i t i o n e r ,             H R A ,

20   w a s     r e q u i r e d               t o       f i l e       a       c o m p l a i n t             ( p e t i t i o n               f o r        r e v i e w )           a n d       s u m m o n s

21   f o r     s e r v i c e             u p o n         a l l       i n t e r e s t e d                p a r t i e s ,              i n c l u d i n g              N C C I . ”             I d .     a t       5 l 4

22   ( e m p h a s i s           i n         o r i g i n a l ) .                   T h e       d e c i s i o n             i n       H R A ,          I n c .       t h a t       t h e

23   p e t i t i o n e r               f a i l e d          t o      p r e s e r v e             i t s        r i g h t          o f       r e v i e w          i n       i t s       d i s p u t e         w i t h

24   N C C I       i s     c l e a r l y               c o r r e c t .               H o w e v e r ,             f o r       t h e         r e a s o n s            d i s c u s s e d            a b o v e ,

25   i t     a p p e a r s             t h a t         t h e      l a n g u a g e              o f      t h e      s t a t u t e               d o e s        n o t       p e r m i t         a n

26   i n t e r p r e t a t i o n                    w h i c h        c o n d i t i o n s                t h e      r i g h t             t o     j u d i c i a l            r e v i e w          u p o n        t h e

27   i s s u a n c e           o f       a     s u m m o n s             w h e n         t h e       p a r t y          a g a i n s t            w h i c h          r e l i e f         i s      s o u g h t

28   w a s     a     p a r t y           t o        t h e      a d m i n i s t r a t i v e                    p r o c e e d i n g s                   a n d     i s       s e r v e d         w i t h       a




                                                                                                           - 7 -
                                                                      1
1    c o p y     o f        t h e           p e t i t i o n .

2

3                                   T h e           f i l i n g           a n d         i s s u a n c e         o f     a     s u m m o n s           a r e        n o t           r e q u i r e d     i n

4    a l l     o r i g i n a l                  a c t i o n s .                 T h e       c o m m i s s i o n             c o m m e n t s          t o         R u l e       3         s t a t e :

5

 6                                                    T h   e r   e a       r   e       s o m   e   s t a   t u t o r       y     c a   u s e   s   o f a          c   t   i o n
 7                                  w   h   e   r   e   c   o m   m e n     c   e
                                                                                m       e n t       o
                                                                                                    c c u   r s w i         t h   o u   t a       s u m m o        n   s   , i       n
 8                                  w   h   i   c   h   i   n s   t a n     c   e
                                                                                s         R u   l   e 3     w o u l d         n   o t     a p   p l y .            S   e   e
 9                                  T   e   n   n   e s s   e e     S t     a   t
                                                                                e         B o   a d o
                                                                                                    r       f   E d u       c a   t i   o n     v . C o b          b   ,     5 5     7
10                                  S   .   W   .   2 d     2 7   6 (       T   e
                                                                                n       n .     1 7 7 )
                                                                                                    9       ,   h o l       d i   n g     t h   a t t e a          c   h   e r
11                                  t   e   n   u   r e     c a   s e s         d
                                                                                i       s p e   n e w
                                                                                                    s       i t h a           s   u m   m o n   s i n f            a   v   o r       o f
12                                  s   e   r   v   i n g     b   o a r     d o         f e     d c a t
                                                                                                    u       i o n m         e m   b e   r s     b y r e g          i   s   t e r     e d
13                                  m   a   i   l     w i   t h     c o     p i e       s o     f a c       h a n c e       r y     c   o u r   t p e t i          t   i   o n ,
14                                  a   s       a   u t h   o r   i z e     d b         y T     . C . A .     § 4 9         - 5   - 5   1 3 .       A s a          m   p   l i n     g
15                                  o   f       o   t h e   r     s t a     t u t       e s     f o l l o   w s :
16
17                                            T . C . A .                   §       3 6 - 3 - 6 0 1         e t       s e q . ,         o r d e r          o f
18                                  p r o t e c t i o n
19
20                                            T . C . A .                   § 3 6 - 4 - 1 0 3 ,                 i r r e c o n c i l a b l e
21                                  d i f f e r e n c e s                   d i v o r c e
22
23                                            T . C . A .                   §       5 0 - 6 - 2 0 6 ,           w o r k e r s ’           c o m p e n s a t i o n
24                                  s e t t l e m e n t
25
26                                                      T . C . A .         §       3 4 - 3 - 1 1 3 ,           m i n o r s ’           s e t t l e m e n t
27
28                                                      T . C . A .             §       2 9 - 1 6 - 1 0 5 ,           e m i n e n t         d o m a i n
29
30                                                      T . C . A .             §       3 6 - 1 - 1 1 2 ,           a d o p t i o n         w i t h          c o n s e n t
31
32                                                      T . C . A .             §       2 9 - 8 - 1 0 2 ,           n a m e       c h a n g e
33
34                                            T . C . A .   § 4 0 - 2 9 - 1 0 3 , r e s t o r a t i o n o f
35                                  c i t i z e n s h i p r i g h t s f o r f e l o n s c o n v i c t e d b e f o r e
36                                  J u l y 1 , 1 9 8 6 .
37
38
39
40   R u l e     3 ,        A d v i s o r y                 C o m m i s s i o n                 C o m m e n t s         [ 1 9 9 3 ] .
41
42
43
44                                  T h e           l e g i s l a t u r e                 o b v i o u s l y           c o n c l u d e d             t h a t        t h e           i s s u a n c e     o f   a



                       1
                           T h e r a t i o n a l e o n w h i c h t h i s d e c i s i o n i s b a s e d w o u l d n o t a p p l y w h e r e                                                             a
         p e r s o n        o r a g e n c y t h a t w a s n o t a p a r t y t o t h e a d m i n i s t r a t i v e p r o c e e d i n g s i s
         m a d e a          p a r t y t o t h e p r o c e e d i n g s f o r j u d i c i a l r e v i e w .




                                                                                                            - 8 -
 1   s u m m o n s     w o u l d     n o t       b e     n e c e s s a r y         i n     e v e r y      a p p l i c a t i o n    f o r     j u d i c i a l

 2   r e v i e w     o f   a n     a d m i n i s t r a t i v e             d e c i s i o n .

 3

 4                         T h e       d e c i s i o n       o f       t h e     C o u r t       o f     A p p e a l s   r e v e r s i n g     t h e

 5   d i s m i s s a l     o f     t h e       p e t i t i o n       i s       a f f i r m e d ,        a n d    t h e   c a s e   i s     r e m a n d e d     t o

 6   t h e     t r i a l   c o u r t       f o r       f u r t h e r       p r o c e e d i n g s .

 7

 8                         C o s t s         a r e     t a x e d       a g a i n s t       t h e       D e p a r t m e n t   o f   H e a l t h ,       B u r e a u

 9   o f     M e d i c a i d .

10

11                                                                                           _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
12                                                                                           R e i d , J .
13
14
15   C o n c u r :
16
17   A n d e r s o n , C . J . , D r o w o t a ,                   B i r c h ,
18       a n d H o l d e r , J J .




                                                                                         - 9 -